Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Request for Continued Examination
Applicant has filed a request for continued examination on June 17, 2021 without amending any of the claims. No new cancellation or adding to the claim was introduced. 
However, Examiner revisited the claim language and found an issue with claimed limitation not being supported by Application Specification. Examiner called Applicant Representative Mr. John Branch to discuss the issue. Mr. Branch agrees the term “diffused deflection” presented in claims 1 and 15 should have been “diffused reflection” instead. Examiner has updated the claim language and have the corresponding file attached with this Office Action. The prosecution of the RCE is based on the updated claim language 
In virtual of this communication, claims 1 and 15 have been amended, claims 1-20 are pending in the current Office Action. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. 
Claim 1 limitation recites, in part, “employing detection of diffused reflection of one or more light beams from the reflective surface to determine when a gaze of a user is directed to the reflective surface”. The claim language is indefinite as it is unclear how a gaze of a user can be determined by a reflective surface which diffuse-reflecting one or more light beams. 
Similarly, claim 15 applied the same quoted language as claim 1, and claim 8 language “a scanner that scans the one or more light beams at the reflective surface, wherein diffused reflection of the one or more light beams from the reflective surface is detected when a gaze of a user is directed to the reflective surface” has same indefiniteness issue as claim 1. 
Also, each of claims 1, 8 and 15 language further recites, in part, “wherein two or more markings corresponding to the reflective surface are used to scale up or down a size of the projection of the image respective to the user's gaze”. The claim language is indefinite as it is unclear how two or more markings corresponding to the reflective surface can be used to scale up or down a size of the projection. 
Also, claim 3 (and similarly claims 10 and 17) recites the limitation “wherein the reflective surface, further comprises a retro-reflective surface that reflects the one or more light beams at a cone angle of ten times less than 180 degrees”. However, its parent claim mandates “employing detection of diffused reflection of one or more light beams from the reflective surface to determine when a gaze of a user is directed to the reflective surface”, which is supported by Fig. 12a as stated in paragraph [0179]. The diffused reflected beam cone angle shown in Fig. 12a is in conflict with claim 3 limitation.
Examiner considers the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claims so that the claims limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181. 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 limitation (and similarly claims 8 and 15), in part, “employing detection of diffused reflection of one or more light beams from the reflective surface to determine when a gaze of a user is directed to the reflective surface”. Do not appear to have sufficient written description support from Application Specification. Application Specification paragraph [0179] teaches, “FIG. 12 show examples of supporting laser pointing devices. Four types of screen light response are shown: FIG. 12a, diffused reflection; ...”. However, the specification does not appear to explain how the diffused reflection can be used to detect a gaze of a user. 
Claims 1, 8 and 15 language “wherein two or more markings corresponding to the reflective surface are used to scale up or down a size of the projection of the image respective to the user's gaze” does not appear to have reasonable support from Application Specification. Application Specification paragraph [0089] teaches “When using a large screen, fiducial markings can be embedded in the screen—such as crossed lines or crosshatch patterns. By using these fiducials, the head position and vantage point (gaze) toward the screen can be determined. Therefore, a full 6 degrees of freedom can be used as the basis for interaction with the view object. E.g., if an object is approached, it can be scaled up or down to accurately reflect its 3-D position. When the viewer approaches the screen, a far-away object would not change significantly in scale, whereas a close object becomes significantly larger, resulting in a compelling 3-D perspective motion experience”. It is unclear which “the full 6 degrees of freedom” are. When an object is approached, how to determine if it is scaled up, or scale down, to accurately reflect its 3-D position, even though the claimed reflective surface appears to be two-dimensional. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 5-7, 12-14 and 19-20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 5 (and similarly claims 12 and 19) limitation mandates “wherein the one or more projectors, further comprise an apparatus that attaches the one or more light projectors to one or more locations on a head of the user that correspond to a direction of the user’s gaze”. The language fails to further limit the subject matter of the parent claim. 
Claim 20 limitation mandates “a first light projector and a second light projector that are attached to opposite sides of the head of the user ... ”. The language fails to further limit the subject matter of the parent claim. 
Claim 2 (and similarly claims 9 and 16) limitation mandates “wherein the one or more light beams further comprise one or more a non-visible light beam ... ”. The language fails to further limit the subject matter of the parent claim “to project an image onto the reflective surface”. . 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 8, 11, 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Xiao; Jing et al. (US 20080174516 A1) in view of Hodge; Andrew et al. (US 20130135198 A1)
As to claim 1, Xiao discloses a system and a method for image projection, comprising: providing a screen that includes a reflective surface, wherein the reflective surface is operative to diffuse reflection of one or more light beams at an angle less than 180 degrees ([0055] FIG. 3A is an example of a light beam projected from a single projector pixel, bouncing off a scene, and forming a small light footprint on a camera sensor pixel array); employing detection of diffused reflection of one or more light beams from the reflective surface ([0056] FIG. 3B is an example of how a projected image may be represented as an array of information) to determine when a gaze of a user is directed to the reflective surface ([0057] FIG. 3C is an example of how a captured light footprint on a camera sensor pixel array may be represented as an array of information. See also 35 U.S.C. 112(a) and 35 U.S.C. 112(b) rejections above); wherein two or more markings corresponding to the reflective surface are used to scale up or down a size of the projection of the image respective to the user's gaze ([0020] Since in the present example, real projector 11 is a digital projector having an array of individual light projector pixels e and real camera 15 is a digital camera having an array of individual camera pixels g, a light transport matrix T will be used to define the duality relationship between real projector 11 and real camera 15. See also 35 U.S.C. 112(a) and 35 U.S.C. 112(b) rejections above), wherein the two or more markings are one or more of printed on the reflective surface or projected on the reflective surface (paragraph [0020] teaches all pixels e are projected). 
Xiao fails to directly disclose the limitation “in response to the user's gaze looking away from the reflective surface, the projection of the image is paused”. 
However, in a pertinent field of endeavor, Hodge teaches a method and an electronic device may have gaze detection capabilities that allow the device to detect when a user is looking at the device. the method and device teach in response to the user's gaze looking away from the reflective surface, the projection of the image is paused ([0074] As illustrated in FIG. 6, device 10 may implement a power management scheme that utilizes gaze detection capabilities while executing a video playback operation (e.g., while playing video for a user). ... device 10 may pause the video playback operation and dim an associated display screen when the user looks away from the device and the device enters the pause standby mode). 
The combination of Xiao and Hodge further teaches in response to the user’s gaze being directed to the reflective surface (Hodge [0074] As illustrated in FIG. 6, device 10 may implement a power management scheme that utilizes gaze detection capabilities while executing a video playback operation (e.g., while playing video for a user). In the scheme illustrated by FIG. 6, device 10 can operate in an active mode (mode 80)... device 10 may be performing a video playback operation for a user when the device is in the active mode), employing one or more light projectors to project an image onto the reflective surface (Xiao Fig. 3A). 
It would therefore have been obvious, at the time of invention, to incorporate Hodge’s power management scheme into Xiao’s method and electronic device, because “This type of arrangement may be beneficial when a user is utilizing device 10 without providing user input”, as revealed by Hodge in [0071]. 

As to claim 8, Xiao and Hodge disclose a system with limitations similar to those of claim 1. Therefore claim 8 is rejected on similar grounds as claim 1. 
The motivation to combine Xiao and Hodge in claim 1 is also applicable to the current claim. 

As to claim 15, Hodge discloses a processor readable non-transitory storage media that includes instructions for a method for image projection, wherein execution of the instructions by one or more processors performs actions ([0040-41] As shown in FIG. 2, device 10 may include storage 34. Storage 34 may include one or more different types of storage such as hard disk drive storage, nonvolatile memory (e.g., flash memory or other electrically-programmable-read-only memory), volatile memory (e.g., battery-based static or dynamic random-access-memory), etc.
Processing circuitry 36 may be used to control the operation of device 10. Processing circuitry 36 may be based on a processor such as a microprocessor and other suitable integrated circuits. With one suitable arrangement, processing circuitry 36 and storage 34 are used to run software on device 10). 
Xiao and Hodge further disclose the processor readable non-transitory storage media that includes instructions performing subject matters similar to those of claim 1. Therefore claim 15 is rejected on similar grounds as claim 1. 
The motivation to combine Xiao and Hodge in claim 1 is also applicable to the current claim. 

As to claim 4, Xiao and Hodge teach the method and device of claim 1, wherein the two or more markings corresponding to the reflective surface, further comprise one or more fiducial markings located on the reflective surface (Xiao [0020] Since in the present example, real projector 11 is a digital projector having an array of individual light projector pixels e). 

As to claims 11 and 18, the limitation of each of these claims is similar to that of claim 4. 
Claims 11 and 18 are thus rejected on similar grounds as claim 4. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WING H CHOW whose telephone number is (571)272-8873.  The examiner can normally be reached on 8am-5pm PT, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, amr awad can be reached on 5712727764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WING H CHOW/Examiner, Art Unit 2621